                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA



WANDA PRICE                                             CIVIL ACTION


v.                                                      NO. 19-13600


SYLVE LANE, ET AL.                                      SECTION "F"


                            ORDER AND REASONS


      Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to   the   noticed   submission   date.   The   defendant,   Laine   Sylve

(erroneously referred to in the petition as Sylve Laine) has filed

a Notice of Consent to Motion to Remand Subject to Stipulation for

Damages in response to the plaintiff’s motion to remand. 1

      Accordingly, because the motion is unopposed, and further, it

appearing to the Court that the motion has merit, 2 IT IS ORDERED:

that the plaintiff’s motion to remand is hereby GRANTED.         Because




1 Based on an affidavit and irrevocable and binding stipulation
agreed to and executed by the plaintiff and filed into the record,
the defendant consents to remand, agreeing that damages do not
exceed the amount in controversy required for this Court to
exercise diversity jurisdiction.
2 Diversity jurisdiction is lacking where, as here, the amount in

controversy is below the $75,000 threshold.
                                 1
the Court lacks subject matter jurisdiction, the case is hereby

remanded to the Civil District Court for the Parish of Orleans.



                    New Orleans, Louisiana, January __,
                                                     7 2020



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                                2
